SULLIVAN, J.
This is an appeal from the judgment, and from an order made after judgment refusing to open the default, entered against the defendants, and refusing to vacate and set aside the judgment.
The respondents moved to dismiss the appeal from said order on the ground that said appeal was not taken in time. The order refusing to set aside the default and judgment were made and entered on the eighth day of November, 1894, and the appeal taken on the twenty-seventh day of June, 1895. This being an order made after final judgment, the appeal, to be effectual, must have been taken within sixty days after the order was made, and entered on the minutes of the court, or filed with *490the clerk. (See Rev. Stats., sec. 4807.) As that was not done, the appeal from the order was not taken in time, and must be dismissed.
This leaves for consideration, the appeal from the judgment, which is here on the judgment-roll alone; and, as we find no error on the face of the record, the judgment of the court below must be affirmed; and it is so ordered, with costs in favor of respondents.
Morgan, C. J., and Huston, J., concur.